SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February 28, 2014 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X EXCERPT OF THE MINUTES OF THE EXTRAORDINARY BOARD OF DIRECTORS’ MEETING OF COMPANHIA SIDERÚRGICA NACIONAL HELD ON FEBRUARY 28, 2014, DRAWN UP IN SUMMARY FORMAT. Company Registry (NIRE): 35300396090 Corporate Taxpayer’s ID (CNPJ): 33.042.730/0001-04 1. Date: February 28, 2014 2. Time: 5:00 p.m. 3. Venue: Av. Brig. Faria Lima, 3400, 20º andar, São Paulo – SP. 4. Attendance: Benjamin Steinbruch (Chairman), Antonio Francisco dos Santos, Fernando Perrone, Antonio Bernardo Vieira Maia, Aloysio Meirelles de Miranda Filho and Yoshiaki Nakano – Board members; Claudia Maria Sarti – General Secretary of the Board of Directors. The meeting was held via conference call. 6. Matters Discussed: Payment of interim dividends – the Board of Directors, by unanimously vote of those present, in accordance with article 31 of the Company's Bylaws, approved the proposal for the prepayment of minimum mandatory dividends, from the profit reserve (statutory working capital reserve), totaling four hundred, twenty-five million reais (R$425,000,000.00) as dividends, corresponding to R$0.291501175 per share. The dividends will be paid, with no monetary restatement, as of March 11, 2014, to shareholders domiciled in Brazil. Those entitled to receive dividends are the shareholders registered in the depositary institution Banco Itaú S.A. on February 28, 2014. I hereby certify that the resolutions transcribed here are faithful in content to the minutes filed at the Company’s headquarters. Claudia Maria Sarti General Secretary to the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 28, 2014 COMPANHIA SIDERÚRGICA NACIONAL By: /
